DETAILED ACTION
Claims 1,2 , 10-12, 14, 15, 18, 20 and  24 are pending as amended on  9 September 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.

Response to Amendment and Arguments
The objection to claim 2 has been withdrawn. 
Applicant’s amendment to independent claims 14 and 24 requiring the oleaginous fluid being a synthetic oil  overcomes the rejection of claim  24  over Carney in view of  Reddy and Pullman , and  the rejection of claims 14, 15, 18 and 20 over  Carney in view of  Reddy and Pullman  and Hoskins.  These rejections have been withdrawn. However, a new ground of rejection has been  formulated in view of US Patent 5189012 (Patel). 
Applicant’s amendment to independent claim 1 removing the wetting agent additive does not distinguish from  Carney in view of  Reddy and Pullman.
Applicant’s arguments have been fully considered. 
With respect to the rejection of claims 1, 2 and 10-11 over Carney in view of  Reddy and Pullman, Applicant’s arguments are not persuasive.  Applicant argues that Carney fails to teach the liquid additive as amended. The examiner disagrees.  Carney teaches that the liquid additive is a fatty acid  amide such as oleyl amide  (col.3, line 15-20 and 32-50), which  is a known thinner as evidenced by US Patent 8727005A1 (Gamage col. 1,line 65 and col. 7, line 45-50).  Thus Carney teaches  the liquid additive consisting of a thinner. 
Applicant’s other arguments have been considered but are moot as they don’t apply to the current rejection.
Claim Rejections - 35 USC § 103
Claims 1, 2 and  10-11 stand   rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4108779 (Carney) as evidenced by US Patent 8727005A1 (Gamage)  in view of US Patent 6209646 (Reddy), and further in view of  US2002/0104806A1 (Pullman).
Regarding claim 1,  Carney teaches a method comprises agitating an oil and water mixture  to form an water-in-oil emulsion (col. 4,line 5-10) , adding an emulsifier to the  water-in-oil emulsion drilling fluid (col. 2, line 65 - col. 3, line 5), exemplified as   70 to 81% of oil phase (i.e., diesel)  of the emulsion  (Example 11 and Table XI), which meets the claimed amount of oleaginous fluid;  and pumping the drilling fluid into a wellbore  (col.1, line 15-30, col.2, line 10-15, col. 10, line 18-20 and col. 16, line 8-11), wherein the emulsifier is a fatty acid amide emulsifier such as oleyl amide  (col.3, line 15-20 and 32-50),  which  is a known thinner as evidenced by Gamage (col. 1,line 65 and col. 7, line 45-50), and the a fatty acid amide is  a liquid adsorbed on a powdered solid carrier such as silica (col. 3, line 32 ).
Carney does not teaches the instantly claimed silica powder carrying capacity. 
Reddy teaches that porous  precipitated silica can be utilized to absorb liquid chemical additives (col. 3, line  10-15 and 63-65), wherein the silica  can absorb chemical additive solution or pure liquid in amounts from 100 wt.% to 400 wt. % (col. 4, line 1-5 and  claim 14), which is about 45 volume per mass percent to 181 volume per mass percent based on the specific gravity  of amorphous silica of about 2.2, which encompasses the claimed carrying capacity. 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to utilize the precipitated silica thus the carrying capacity, of Reddy in the method of Carney since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a silica powdered liquid additive carrier.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
	Neither Carney nor Reddy teaches removing the particulate solid material before pumping,  repumping/recirculating the fluid after removing, or removing through a vibratory separator.
	Pullman teaches cleaning, removing particles from drilling fluid and recycling/recirculating returned drilling mud  is necessary due to environmental concerns, cost, well site water availability , and preventing wear and tear to pumping equipment ([0002]), wherein the particles can be removed by screening through a vibrational ([0049]-[0053]). 
	At the time the invention was made it would have been obvious for a person of ordinary skill in the art to remove the particulate solid/dry carrier  material through a vibrational separator before pumping,  repumping/circulating the fluid after removing the solid material as taught by Pullman in the drilling  method of Carney and Reddy.  The rationale to do would have been the motivation provided by the teachings of Pullman for the benefit of reducing environment concerns, cost and preventing wear and tear of pumping equipment ([0002]), and further since it would have been obvious for one of ordinary skill in the art to apply a known technique to a known device (method, or product) to yield predictable results. In the instant case, a vibrational separator, a known technique to separate particulate from fluid (Pullman, [0049]-[0053]). See MPEP 2143 (D).
	Regarding claims 2 and  11,  Carney teaches the liquid emulsifier is sprayed onto the powdered carrier while mixing so the emulsifier is adsorbed (col. 9, line 10-20), and the final emulsifier is a dry free-flowing powder (col.9, line 20-30).
 Regarding claim 10,  Carney exemplified 15 pounds per barrel oil of  emulsifier adsorbed onto powdered carrier (Table XI, last entry), thus about 12 pounds per barrel of the emulsion drilling fluid (i.e., 15X0.81), which is equivalent to up to  4.6 pounds liquid emulsifier per barrel of emulsion drilling fluid  based on 61.6% of powder carrier (col.16, line 45), which meets the claimed amount.   
Claim  12 is rejected under 35 U.S.C. 103 as being unpatentable over Carney as evidenced by Gamage in view of  Reddy and Pullman as applied to claims 1, 2 and  10-11 above, and further in view of US2010/0193244A1 (Hoskins).
The combined teachings of Carney, Reddy  and Pullman as evidenced by Gamage are set forth above. 
None of Carney, Reddy  and Pullman teaches the instantly claimed particle size of silica. 
Hoskins discloses that a particle size of 50 to 200 micron can provide effective control of both fluid loss and seepage loss of drilling fluids ([0063]), which meets the claimed particle size of claim 14 and encompasses the claimed particle size of claim 20.  
At the time the invention was made it would be obvious for a person of ordinary skill in the art to choose a particle size of 50 to 200 micron of Hoskins in the method of Carney, Reddy and Pullman.  The rationale to do so would be the motivation provided by the teachings of Hoskins that to do so would predictably provide control to fluid loss and seepage loss (col.5, line 9), which is desirable by Carney (col.3, line 5-10). 
Since the combined teachings of Carney, Reddy, Pullman, and Hoskins encompasses the claimed size of claim 20, a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele.
Claims 24  is   rejected under 35 U.S.C. 103 as being unpatentable over Carney as evidenced by Gamage  in view of Reddy and  Pullman as applied to claims 1, 2 and  10-11 above, and further in view of US Patent 5189012 (Patel).
The combined teachings of Carney, Reddy  and Pullman as evidenced by Gamage are set forth above. 
Carney  further exemplifies a water-in-oil emulsion drilling fluid as   81% of oil phase (i.e., diesel)  of the emulsion  (Example 11 and Table XI), which abuts the claimed volume % of oil phase.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Carney  further teaches the oil can be various hydrocarbon or mixtures of hydrocarbons (col. 9, line 38-42). 
	None of Carney, Reddy  and Pullman teaches the instantly claimed synthetic oil comprising hydrogenated olefins, unhydrogenated olefins and mixtures.
	Patel teaches that a water-in-oil emulsion drilling fluid comprises synthetic hydrocarbons as continuous phase (col. 5,line 35-39 and col. 8,line 42-50), wherein the synthetic hydrocarbon may be hydrogenated, partially hydrogenated or non-hydrogenated (col. 5, line 60-63), which is non-polluting, 
	At the time the invention was made it would have been obvious for a person of ordinary skill in the art to employ the synthetic hydrocarbons  of Patel as the oil phase of the emulsion  drilling fluid of Carney, Reddy and Pullman.  The rationale to do so would have been the motivation provided by the teachings of Patel that to do so would produce a non-polluting, non-toxic drilling fluid with improved lubricity and wellbore stability (col. 3, line 35-38 and col. 4, line  20-28).

Claims  14-15, 18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Carney as evidenced by Gamage in view of  Reddy,  Pullman  and Patel as applied to claims 1, 2, 10-11 and 24  above, and further in view of Hoskins.
The combined teachings of Carney, Reddy , Pullman and Patel  are set forth above. 
None of Carney, Reddy, Pullman  and Patel teaches the instantly claimed particle size of silica. 
Hoskins discloses that a particle size of 50 to 200 micron can provide effective control of both fluid loss and seepage loss of drilling fluids ([0063]), which meets the claimed particle size of claim 14 and encompasses the claimed particle size of claim 20.  
At the time the invention was made it would be obvious for a person of ordinary skill in the art to choose a particle size of 50 to 200 micron of Hoskins in the method of Carney, Reddy, Pullman and Patel .  The rationale to do so would be the motivation provided by the teachings of Hoskins that to do so would predictably provide control to fluid loss and seepage loss (col.5, line 9), which is desirable by Carney (col.3, line 5-10). 
Since the combined teachings of Carney, Reddy, Pullman, Patel  and Hoskins encompasses the claimed size of claim 20, a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY GULAKOWSKI can be reached on 571-2721302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1768